Citation Nr: 1609316	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease.
 
2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi which in pertinent part, denied the benefits sought on appeal.

In September 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Although the Agency of Original Jurisdiction (AOJ) has adjudicated claims related to the cervical spine, including spine nerve damage, and the right shoulder on a direct service connection basis, the Board reads the Veteran's May 2014 lay statement as also including an implied claim of entitlement to benefits under 38 U.S.C.A. § 1151 (West 2014).  Hence, the Board finds that issue was raised by the record in the May 2014 statement; and, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).





FINDINGS OF FACT

1.  The Veteran's currently diagnosed lumbar spine disability is not related to his military service.

2.  The Veteran's currently diagnosed bilateral knee disability is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for lumbar spine and bilateral knee disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2015, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain a clarifying medical opinion as to the etiology of the Veteran's lumbar spine and bilateral knee disabilities.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, a medical opinion as to the etiology of the Veteran's lumbar spine and bilateral knee disabilities was obtained a copy of the opinion was associated with the Veteran's claims folder.  The Veteran's claims were then readjudicated via a December 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in March 2011, prior to the initial adjudication of his claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, and post-service VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination for his lumbar spine and bilateral knee disabilities in May 2012 with an addendum opinion obtained in November 2015.  The VA examination report with addendum reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Service connection for lumbar spine and bilateral knee disabilities

The Veteran asserts that his lumbar spine and bilateral knee disabilities are related to his military service, to include from performing his duties as a field wireman which involved hiking and carrying equipment as well as from injuring himself when he fell from a pole.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is such a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Board initially notes that the record does not show any manifestations of arthritis of the lumbar spine or knees during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with either of these disabilities until 2011 (more than 25 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to these claims.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted as to the three claims on appeal, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the current medical evidence of record documents diagnoses of lumbar degenerative disc disease and degenerative joint disease as well as degenerative joint disease of the knees.  See, e.g., the May 2012 VA examination report.  Therefore, Hickson element (1) is satisfied as to both claims.  

With respect to Hickson element (2), in-service disease or injury, as discussed above, the Veteran contends that his current lumbar spine and bilateral knee disabilities are related to his military duties as a field wireman which involved hiking and carrying heavy equipment as well as from falling off a pole during service.  The Board observes that the Veteran's service treatment records are absent complaints of or treatment for the Veteran's lumbar spine or knees specifically from falling off a pole.  However, the Veteran is competent to attest to experiencing such injury during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of being injured from falling off a pole.  The Board has no reason to doubt that the Veteran experienced such injury during service, and finds him credible with regard to his reported in-service injury.  

Additionally, the Veteran's service treatment records document treatment for a strain of the right knee in December 1977.  Further, he complained of his right knee giving out in April 1980 and was assessed with chondromalacia at that time.  He was also treated for a left knee contusion in July 1980.  Moreover, he complained of cramps in his legs on his separation examination, although no diagnosed knee disability was rendered at that time.  With regard to his lumbar spine, he was assessed with a muscle strain of the back in June 1978 and complained of back pain in July 1980 and during his July 1981 separation examination, although no back disability was rendered at that time.  Although the remainder of the Veteran's service treatment records is absent complaints of or treatment for lumbar spine or bilateral knee disabilities, the Board finds that the aforementioned in-service documentation of lumbar spine and bilateral knee issues as well as the Veteran's reported injury from falling off a pole is sufficient to satisfy Hickson element (2) as to both claims.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current lumbar spine and bilateral knee disabilities are related to his military service.

In this regard, the Veteran was provided a VA examination for his lumbar spine and bilateral knee disabilities in May 2012, and an addendum opinion was obtained from the same VA examiner in November 2015.  Pertinently, the VA examiner noted the Veteran's reported pain from performing his duties as a field wireman and his injury from falling off a pole as well as the in-service treatment for lumbar spine and bilateral knee disabilities.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with lumbar degenerative disc disease and degenerative joint disease as well as degenerative joint disease of the knees and concluded in the November 2015 addendum report that these disabilities are less likely than not related to the Veteran's military service.  

With respect to the VA examiner's conclusion that the Veteran's current lumbar spine disability is not related to service, the examiner's rationale for his conclusion was based on the Veteran's report that his back had been bothering him for the last 8 years or so, which would have been many years after his discharge from service.  Further, the Veteran's separation examination indicated that a spine examination was normal.  The examiner also noted a September 2011 VA treatment record wherein the Veteran reported that he had pain in his back for the past 2 days, and he never had a back problem before.  The examiner also discussed X-rays taken at the time of the VA examination which did not reveal evidence of prior trauma.  Although the Veteran had a lumbar strain during service, the examiner reported that this does not cause, predispose to or accelerate the development of degenerative changes of the back.  On the contrary, the examiner noted that degenerative changes of the spine are related to the aging process.

With regard to the VA examiner's conclusion that the Veteran's current bilateral knee disability is not related to service, the examiner's rationale for his conclusion was based on his finding that there was no documentation of a right or left knee on the Veteran's separation examination.  Also, the X-rays taken during the VA examination did not show evidence of trauma.  On the contrary, the examiner opined that the current degenerative changes are compatible with the Veteran's aging process.

The May 2012 VA examination report with addendum report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinions are consistent with the Veteran's documented medical history, which is absent any report of symptomatology related to the Veteran's lumbar spine and knees for more than 25 years after service.  The examiner also noted the Veteran's in-service lumbar spine and knee treatment as well as the Veteran's reported injuries which he determined to be less likely as not related to his current lumbar degenerative disc disease and degenerative joint disease as well as degenerative joint disease of the knees.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current lumbar spine and bilateral knee disabilities are not related to military service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran has submitted statements from himself and other individuals (to include his wife and friends) documenting his back and knee symptoms.  The Board notes that the Veteran and these individuals, while entirely competent to report his symptoms both current and past, have presented no clinical evidence of a nexus between his lumbar spine and bilateral knee disabilities and his military service.  The Board finds that the Veteran and these individuals as lay people are not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran and these individuals are not competent to opine on matters such as the etiology of his current lumbar spine and bilateral knee disabilities.  Such opinion requires medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran and the individuals who submitted statements in support of the Veteran have the medical training in the fields of orthopedics to render medical opinions, the Board must find that their statement are not competent to show a nexus between his lumbar spine and bilateral knee disabilities.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered in support of the Veteran's own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends he has experienced back and knee symptoms since service, the Board initially notes that he is competent to report such symptoms and that he complained of back pain and cramps in his legs on his July 1981 separation examination.  However, his separation examination indicated normal results for his spine and knees.  Moreover, the Board notes a September 2011 VA treatment record wherein the Veteran reported pain in his middle to lower back for the past 2 days, and that he "never" had a back problem before.  The Board therefore finds that statements regarding a continuity of symptoms since service that resulted in the diagnosed lumbar spine and bilateral knee disabilities are outweighed in probative value by the July 1981 separation examination and September 2011 VA treatment record (as to the lumbar spine disability claim) as well as the May 2012 VA examination with addendum report.  Specifically, this objective medical evidence contradicts any assertion that a current lumbar spine or bilateral knee disability was manifested during active service or is related to injury or disease incurred during active service.  In addition, the current statements regarding onset of the current back symptoms conflict with a statement provided to VA in September 2011.  In light of the inconsistencies, no probative weight can be assigned to the current statements regarding the onset of back symptoms.  

Accordingly, element (3), nexus, is not met, and the Veteran's claims fail on this basis.  

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for lumbar spine and bilateral knee disabilities.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease is denied.
 
Entitlement to service connection for a bilateral knee disability is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


